Title: Extracts from the Gazette, 1736
From: Franklin, Benjamin
To: 



[Advertisement] This is to certify, that I Robert Jesson, late Merchant of Philadelphia, having been afflicted with a Dropsey, insomuch that my Life was despaired of, am now effectualy cured by an Elixir which Mr. Edward Jones of this City, Gent. has the Secret of making.
In Gratitude for the Favour, and for the Benefit of Mankind, I make this Publick; by which, all under the same Misfortune may know where to apply.
Robert Jesson
	[February 11]


The Subscribers to the Library in Philadelphia are advertised, that Monday the 3d of May ensuing, at Two in the Afternoon, is the Time appointed for the Choice of Directors and a Treasurer for the succeeding Year, and for making the fourth annual Payment, at the House of John Roberts in High-Street.

	Joseph Breintnall, Secr.
	[April 22]
	
  
	  Friday night last died here Mr. Henry Flower, in a very advanc’d Age. He was one of the first Settlers, and had been Post-Master of this Place for many Years. A vast number of People of all Ranks testified the Respect they bore him, by attending his Funeral, which was performed on Sunday Evening. [May 20]


  
	  Tuesday last, during the Fair, a Fire broke out at one end of the long Row of Buildings near the Draw-bridge, and had like to have carried the whole Row; but by the Diligence, Courage and Resolution of some active Men, it was suppress’d beyond Expectation, having only consum’d the Roofs of two Houses, and damaged several others. The Engines did great Service. [May 20]



  
	  [Advertisement] Glaz’d Fulling-Papers and Bonnet-Papers, Sold by the Printer hereof. [June 17]


  
[Advertisement] To be Sold by the Printer hereof; The following Books, viz.
Michaelis Etmulleri Philos. & Med. D. Opera omnia: In 3 Vols. Folio.
Testamentum novum, in folio, having the Greek, the vulgate Translation, and Beza’s, in opposite Columns; with Beza’s large Annotations.
Concordantiae Bibliorum, id est, Dictiones omnes quae in vulgata Editione Latina Librorum veteris novi Testamenti leguntur, ordine digesta, & ita distinctae ut maximae and [sic] absolutissimae (quas offert haec Editio) Concordantiae dici possint.
Gulielmi Pisonis Medici Amstelaedamensis De Indiae Utriusque Re Naturali & Medica, Libri quatuordecim.
Scapula’s Lexicon, Greek and Latin, Folio, printed at Basil. 1600. [July 15]


  
	  The Printer hopes the irregular Publication of this Paper will be excused a few times by his Town Readers, on consideration of his being at Burlington with the Press, labouring for the publick Good, to make Money more plentiful. [August 2]


  
Early on Thursday Morning last the Honourable Patrick Gordon, Esq; our Lieutenant Governor; after a long and tedious Indisposition, departed this Life in the 73d Year of his Age. His Honour arrived here in June 1726, vested with the Government of this Province, and Counties of New-Castle, Kent and Sussex on Delaware.
It may be justly said of him, that, during the whole course of his Administration, the true Interest and Happiness, Prosperity and Welfare of his Majesty’s Subjects in these Parts seemed to be his chief Concern and peculiar Care. [August 7]


  
	  We hear from Virginia, that not long since a Flash of Lightning fell on a House there, and struck dead a Man who was standing at the Door. Upon examining the Body they found no Mark of Violence, but on his Breast an exact and perfect (tho’ small) Representation of a Pine Tree which grew before the Door, imprest or printed as it were in Miniature. This surprizing Fact is attested by a Gentleman lately come from thence, who was himself an Eye-witness of it; and ’tis added that great Numbers of People came out of Curiosity, to view the Body before it was interr’d. [August 12]


  
	  [Advertisement] Lost last Week in removing the Printing Press, and either left on the Wharff at Burlington, or dropt off the Dray between the Waterside and the Market in Philadelphia, A Pine water-tite Trough, containing sundry odd Things and Utensils belonging to the Press. Whoever brings it to B. Franklin shall have Five Shillings Reward. [September 16]


  
	  Thursday last William Allen, Esq; Mayor of this City for the Year past, made a Feast for his Citizens at the Statehouse, to which all the Strangers in Town of Note were also invited. Those who are Judges of such Things, say, That considering the Delicacy of the Viands, the Variety and Excellency of the Wines, the great Number of Guests, and yet the Easiness and Order with which the whole was conducted, it was the most grand and the most elegant Entertainment that has been made in these Parts of America. [September 30]


  
	  Our late Honourable Proprietor, having from the first Settlement of this Province, made it his principal Care, to cultivate and maintain a good Understanding with all the Indians, to the Preservation of which, nothing hath contributed more than the Practice which he set on Foot, and hath since been continued, of purchasing their Claims to Lands, before he would suffer them to be taken up by his Authority: and Col. Dongan one of the Governors of New-York having about Fifty Years since, purchased for our late Proprietor, from the Indians of the Six (then the Five) Nations, all the Lands lying upon Susquehannah; We are told that the Chiefs of these Nations, now here, who are about Twenty in Number, have confirmed that Purchase made by Col. Dongan, and have absolutely released to Our present Honourable Proprietors all the Lands from about the Mouth of Susquehannah as high up that River as those called by the Indians the Twhagasachata or Endless Mountains, with all the Lands on both Sides the said River, and its Streams as far Westward as the Setting of the Sun. [October 14]


  
Just Published, Poor Richard’s Almanacks for the Year 1737, containing besides what is usual, a particular Description of the Herb which the Indians use to cure the Bite of that venemous Reptile a Rattle-snake, an exact Print of the Leaf of the Plant, an Account of the Places it grows in, and the Manner of using it, &c. made publick for the general Good. With Variety of other Matters serious and Comical. Printed and Sold by B. Franklin.
Where may be had Cole’s Dictionaries Latin and English, and Variety of other School-Books just imported. [November 11]


  
[Advertisement] Just imported and sold by B. Franklin, the following Books, viz.
Bibles, Testaments, Psalters and Primmers of several Sorts.
The British School-Master, teaching to read, spell and write true English, exactly, without learning of Latin, and in less than a quarter of the Time usually spent therein. In a new Method, for the Use of English Schools. price 1s.
English Liberties, or the Free-born Subjects’ Inheritance.
Religious Courtship, being historical Discourses on the Necessity of marrying religious Husbands and Wives only: As also of Husbands and Wives being of the same Opinions in Religion with one another.
Henry, on Prayer.
Cole’s Latin and English Dictionary.



{
Introduction to making Latin.
  }



Clark’s
Cordery.
For the Use of young Beginners in Latin.



Erasmus.



Ruddiman’s Rudiments of Grammar, Latin and English. Lilly’s Grammar. Virgil. Caesar’s Commentaries. Juvenal and Persius. Eutropius. Ovid’s Metamorphosis and Ovid de Tristibus. Cornelius Nepos. Hoole’s Accidence, and sundry other School-Books. Also Writing Paper of several Sorts, Dutch Quills, Inkhorns, Pen-knives, Seals, Gilt Pocket-Books, Memorandum Books and other Stationary-ware. [November 25]



	[Advertisement] Lent, or left somewhere abroad, about three or four Months ago, a very large Kersey Great-coat, burnt almost through in one or two Places, with the Edge of the Taylor’s Goose, in making it. Whoever brings it to the Printer hereof, shall be thankfully rewarded. [December 9]


  
Philadelphia: Printed by B. Franklin, at the New Printing-Office near the Market. Price 10s. a Year. Where Advertisements are taken in, and Book-Binding is done reasonably, in the best Manner.

